DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 6/2/2021. Claims 1, 3-10, and 12-16 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 10-15, filed 6/2/2021, regarding the specification objections have been fully considered and are persuasive. The objections have been withdrawn in view of the amended specification and Title.
Applicant' s arguments, see pages 10-15, filed 6/2/2021, regarding the U.S.C. 102 and 103 rejections of Claims 1-16 have been fully considered and are not persuasive.  Applicant argues that "Mori, as cited, merely discloses that the service provider sets in advance the information on the necessity of security support of the M2M/loT terminal connected to the M2M/loT integrated management platform in the M2M/loT integrated communication system...Thus, even if Mori were to be interpreted as disclosing merely setting information on the necessity for security support (the propriety of such interpretation not being admitted), Mori would still fail to disclose or suggest, for example, at least 'the security-related characteristic including presence or 
Applicant' s interpretation of the reference has been noted; however, examiner respectfully disagrees.  While the examiner agrees that the applicant’s cited portion of Mori [paragraph 0025] does not explicitly teach this newly amended limitation, a different portion of Mori teaches this limitation.  Mori teaches the security-related characteristic including presence or absence of a security function for the communication device, [paragraph 0026, When a service entrepreneur does not set up the information about the necessity for security support of an M2 M/IoT terminal to an M2 M/IoT integrated management base, An M2 M/IoT integrated management base presumes the performance of an M2 M/IoT terminal, and it can judge the necessity for security support of a terminal at an M2 M/IoT integrated management base based on the presumed terminal performance]
and details of the security function in a case where the security function exists in the communication device. [paragraph 0028, It has the necessity determining function for terminal support which judges the necessity for security support of a connection M2 M/IoT terminal, and the terminal security support function which actually carries out security support of a terminal] 
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al., (JP 2017-046179 A) hereinafter referred to as Mori.
Regarding Claims 1, 8, and 10, Mori discloses A communication control method executed by a processor included in a communication control device that controls communication with a communication device, the method comprising: when a communication access to the communication device is detected, specifying a security-related characteristic corresponding to the communication device by referring to a first memory that stores relationships between communication devices and security-related characteristics respectively, [Abstract, terminal information storage means capable of storing information indicating whether a terminal support is required or not for each terminal; support means which performs a support of processing on a secure communication; and control means which, when a secure communication request to a terminal connected to the terminal support system is received, refers to the terminal information storage means, acquires information indicating whether a terminal support is required or not to the terminal] 
the security-related characteristic including presence or absence of a security function for the communication device, [paragraph 0026, When a service entrepreneur does not set up the information about the necessity for security support of an M2 M/IoT terminal to an M2 M/IoT integrated management base, An M2 M/IoT integrated management base presumes the performance of an M2 M/IoT terminal, and it can judge the necessity for security support of a terminal at an M2 M/IoT integrated management base based on the presumed terminal performance] 
and details of the security function in a case where the security function exists in the communication device; [paragraph 0028, It has the necessity determining function for terminal support which judges the necessity for security support of a connection M2 M/IoT terminal, and the terminal security support function which actually carries out security support of a terminal] 
determining the security function corresponding to the specified security-related characteristic by referring to a second memory that stores relationships between executable security functions and the security-related characteristics respectively; [Abstract, determines whether support of processing is executed or not to the terminal on the basis of the information] 
and executing the security function determined at the determining for the communication device of the communication access. [Abstract, instructs an execution of support to the support means when it is determined to execute support of the processing to the terminal]
Regarding Claims 3 and 12, Mori discloses wherein the determining the security function determines an importance that varies according to a type and usage of the communication device in the related characteristic and the security function corresponding to the importance. [paragraph 0026, When a service entrepreneur does not set up the information about the necessity for security support of an M2 M/IoT terminal to an M2 M/IoT integrated management base, An M2 M/IoT integrated management base presumes the performance of an M2 M/IoT terminal, and it can judge the necessity for security support of a terminal at an M2 M/IoT integrated management base based on the presumed terminal performance]
Regarding Claims 4 and 13, Mori discloses wherein the determining the security function includes determining a threat degree that varies according to a degree of influence on communication to the communication device in the related characteristic and the security function corresponding to the threat degree. [paragraph 0088, Fig.10 is the figure showing characteristic operation of the terminal supporting system in this embodiment. Since the highly efficient terminal can apply security technology in person as shown in Fig.10, secure communication is performed, without receiving support by GW (Steps S1 and S2). Secure communication can be performed because a low functional terminal applies the supporting technology shown in Steps S121-S123 of Fig.3, for example (Steps Sll-S13). Secure communication can be performed because a super-low functional terminal applies supporting technology as shown in Fig.9, for example (Steps S21-S23) – teaches that if a terminal is determined to be “highly efficient” that means it has its own security technology and thus has a low threat degree whereas the “low functional terminal” and the “super-low functional terminal” has higher threat degrees as they do not have their own security technology and thus will need the supporting technology from the gateway]
Regarding Claims 5 and 14, Mori discloses wherein the determining the security function includes determining the security function corresponding to a combination of an importance that varies according to a type and usage of the communication device in the related characteristic [paragraph 0060, When terminal security support is an important point on the other hand, (important point in Step S118), the communication proxy part 32, The supporting technology (example: supporting technology 1) applied based on the necessity information for security support is determined, and the implementation of security support to the M2 M/IoT terminal concerned is instructed to the supporting technology part 33 to which it corresponds to the supporting technology concerned] 
and a threat degree that varies according to a degree of influence on communication to the communication device in the related characteristic. [paragraph 0088, Fig.10 is the figure showing characteristic operation of the terminal supporting system in this embodiment. Since the highly efficient terminal can apply security technology in person as shown in Fig.10, secure communication is performed, without receiving support by GW (Steps S1 and S2). Secure communication can be performed because a low functional terminal applies the supporting technology shown in Steps S121-S123 of Fig.3, for example (Steps Sll-S13). Secure communication can be performed because a super-low functional terminal applies supporting technology as shown in Fig.9, for example (Steps S21-S23) – teaches that if a terminal is determined to be “highly efficient” that means it has its own security technology and thus has a low threat degree whereas the “low functional terminal” and the “super-low functional terminal” has higher threat degrees as they do not have their own security technology and thus will need the supporting technology from the gateway]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, as applied to Claims 1 and 10, respectively, above, in view of Apacible et al., (US 20100217612 A1) hereinafter referred to as Apacible.
Regarding Claims 6 and 15, Mori discloses wherein the determining the security function includes: collecting load information of the communication control device, [paragraph 0061, In the case of the example shown in Fig.3, the supporting technology part 33 executes by proxy processing which requires the processing load of a security protocol instead of an M2 M/IoT terminal (Step S121), and passes the processing result to an M2 M/IoT terminal (Step S122). An M2 M/IoT terminal carries out processing that the remaining processing load is light, and realizes an M2 M/IoT application (service entrepreneur application) and end-to-end secure communication (Step 5123)]
Mori does not explicitly teach and changing a rank of the security function according to the collected load information.
Apacible teaches and changing a rank of the security function according to the collected load information. [Abstract, whether changes may be made with regard to issues such as the encryption level and/or the number of stored copies of the data] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Apacible with the disclosure of Mori. The motivation or suggestion would have been for “balancing usage across the various devices to avoid placing an excessive load on any one device.” (paragraph 0001)

Claims 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, as applied to Claims 1, 8, and 10, respectively, above, in view of Kitano (US 2004/0153673 A1) hereinafter referred to as Kitano.
Regarding Claims 7, 9, and 16, Mori does not explicitly teach further comprising when an abnormal communication related to the communication device is detected, deleting a record corresponding to the communication device related to the abnormal communication from the first memory and the second memory.
Kitano teaches further comprising when an abnormal communication related to the communication device is detected, deleting a record corresponding to the communication device related to the abnormal communication from the first memory and the second memory. [paragraph 0075, Such abnormal processing includes "screen freezing", "screen freezing and buzzer sound output", and "immediate deletion of managing object information with screen freezing". For example, when the terminal apparatus 20 permitted to process up to management level "5" accepts an operation for processing of management level "10" not permitted in the terminal apparatus 20, abnormal processing of "deletion of managing object information with screen freezing" is immediately executed] [paragraph 0124, depending on the detected communication status, the managing object information is deleted, other processing is done, or the facility doors are closed, but they are only examples, and the present invention may be applied in various embodiments in which abnormal processing is executed when establishment of communication is not detected, or when a specific operation is permitted when establishment of communication is detected] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Kitano with the disclosure of Mori. The motivation or suggestion would have been “for preventing leakage of information to the outside.” (paragraph 0002)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497